Case
 Case3:15-cv-02287-BAS-NLS
      3:15-cv-02287-BAS-NLS Document
                             Document225-1
                                      233 Filed
                                           Filed08/09/21
                                                 07/13/21 PageID.9652
                                                           PageID.9422 Page
                                                                        Page11ofof33




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
        POLLY TOWILL, Cal. Bar No. 120420
    3   ptowill@sheppardmullin.com
        MARTIN D. KATZ, Cal. Bar No. 110681
    4   mkatz@sheppardmullin.com
        JOHN LANDRY, Cal. Bar No. 194374
    5   jlandry@sheppardmullin.com
        HEATHER PLOCKY, Cal. Bar No. 279022
    6   hplocky@sheppardmullin.com
        333 South Hope Street, 43rd Floor
    7   Los Angeles, California 90071-1422
        Telephone: 213.620.1780
    8   Facsimile: 213.620.1398
    9 Attorneys for Plaintiff and Defendant
        BofI FEDERAL BANK
   10
                                       UNITED STATES DISTRICT COURT
   11
                                  SOUTHERN DISTRICT OF CALIFORNIA
   12
        CHARLES MATTHEW ERHART, an                       Case No. 15-cv-2287-BAS-NLS
   13 individual,                                        consolidated with
                                                         15-cv-2353-BAS-NLS
   14                     Plaintiff,
                                                         DECLARATION OF POLLY
   15            v.                                      TOWILL IN SUPPORT OF BofI
                                                         FEDERAL BANK’S OPPOSITION
   16 BofI HOLDING, INC., an entity d/b/a                TO CHARLES MATTHEW
        BOFI FEDERAL BANK and BANK                       ERHART’S MOTION IN LIMINE
   17 OF THE INTERNET,                                   NOS. 1-5
   18                     Defendant.                     [Memorandum of Points and Authorities
                                                         submitted concurrently herewith]
   19
        BofI FEDERAL BANK, a federal                     Hon. Cynthia Bashant
   20 savings bank                                       Schwartz Courthouse, Courtroom 4B
   21                     Plaintiff,                     Magistrate Judge Nita L. Stormes
                                                         12th Floor (Carter/Keep), Suite 1210
   22            v.
                                                         Hearing: July 20, 2021 at 11:00 a.m.
   23 CHARLES MATTHEW ERHART, an                         Action Filed: October 13, 2015
        individual,                                      Trial Date: Vacated
   24
                          Defendant.
   25
   26
   27
   28
                                                                           Case No. 3:15-cv-2287-BAS-NLS
                                                                             TOWILL DECLARATION ISO
        SMRH:4835-6070-7313.1                  BofI’s OPPOSITION TO ERHART’S MOTION IN LIMINE NOS. 1-5
Case
 Case3:15-cv-02287-BAS-NLS
      3:15-cv-02287-BAS-NLS Document
                             Document225-1
                                      233 Filed
                                           Filed08/09/21
                                                 07/13/21 PageID.9653
                                                           PageID.9423 Page
                                                                        Page22ofof33




    1                               DECLARATION OF POLLY TOWILL
    2            I, Polly Towill, declare as follows:
    3            1.       I am an attorney duly admitted to practice before this Court. I am a
    4 partner with Sheppard, Mullin, Richter & Hampton LLP, attorneys of record for
    5 BofI Federal Bank (“BofI”). If called as a witness, I could and would competently
    6 testify to all facts within my personal knowledge except where stated upon
    7 information and belief.
    8            2.       I submit this Declaration in support of BofI’s Opposition to Charles
    9 Matthew Erhart’s Motion In Limine Nos. 1-5.
   10            3.       On November 12, 2018, I took Mr. Erhart’s deposition in the above-
   11 captioned action. During his deposition, I marked as Exhibit 99 Erhart’s Employee
   12 Acknowledgement and Agreement (the “Acknowledgement”). I marked as Exhibit
   13 100 to the deposition a copy of BofI’s Employee Handbook that was provided to
   14 Mr. Erhart during his employment. True and correct copies of relevant excerpts of
   15 Mr. Erhart’s November 12, 2018 testimony, the Acknowledgement, and relevant
   16 excerpts of the Employee Handbook are attached hereto as Exhibits A, B, and C,
   17 respectively.
   18            4.       On July 11, 2017, I took Mr. Erhart’s deposition in the action captioned
   19 BofI Federal Bank v. Sofia Cornell, San Diego Superior Court Case No. 37-2016-
   20 0001659 (the “Cornell Action”). Attached hereto as Exhibit D is a true and correct
   21 copy of relevant excerpts of Mr. Erhart’s deposition transcript from the Cornell
   22 Action. The parties stipulated that the transcripts from the additional two days Mr.
   23 Erhart sat for deposition in the Cornell Action can be used in the above-captioned
   24 action. On or around August 14, 2017, Mr. Erhart, through counsel, returned his
   25 errata sheet and signature page for his deposition in the Cornell Action, a true and
   26 correct copy of which is attached hereto as Exhibit E. Through his errata sheet, Mr.
   27 Erhart purported to “delete” certain portions of his testimony through a retroactive
   28 instruction by counsel not to answer.
                                                        -1-                Case No. 3:15-cv-2287-BAS-NLS
                                                                             TOWILL DECLARATION ISO
        SMRH:4835-6070-7313.1                  BofI’s OPPOSITION TO ERHART’S MOTION IN LIMINE NOS. 1-5
Case
 Case3:15-cv-02287-BAS-NLS
      3:15-cv-02287-BAS-NLS Document
                             Document225-1
                                      233 Filed
                                           Filed08/09/21
                                                 07/13/21 PageID.9654
                                                           PageID.9424 Page
                                                                        Page33ofof33




    1            5.       On November 15, 2018, I attended Mr. Castrejon’s deposition, which
    2 was taken by Mr. Erhart’s counsel, Sara Heum. A true and correct copy of relevant
    3 excerpts of Mr. Castrejon’s deposition transcript is attached hereto as Exhibit F.
    4            6.       On January 30, 2019, I took the deposition of Sabrina Grenet, a former
    5 BofI employee. A true and correct copy of relevant excerpts of Ms. Grenet’s
    6 deposition transcript is attached hereto as Exhibit G.
    7            7.       On February 5, 2019, I attended the deposition of Gregory Garrabrants,
    8 BofI’s Chief Executive Officer. A true and correct copy of relevant excerpts of Mr.
    9 Garrabrants’ deposition transcript is attached hereto as Exhibit H.
   10            8.       On January 25, 2019, I attended the deposition of Daniel Crescitelli, a
   11 former BofI employee. A true and correct copy of relevant excerpts of Mr.
   12 Garrabrants’ deposition transcript is attached hereto as Exhibit I.
   13            9.       Attached hereto as Exhibit J is a true and correct excerpt of documents
   14 produced by The Gillam Law Firm in this litigation.
   15            10.      Attached hereto as Exhibit K is a true and correct copy of a document
   16 produced by BofI in this litigation.
   17            11.      Attached hereto as Exhibit L is a true and correct copy of the Joint
   18 Pretrial Order Pursuant To Fed. R. Civ. P. 16 and L.R. 16 in this case.
   19            I declare under penalty of perjury under the laws of the United States of
   20 America that the foregoing is true and correct.
   21            Executed July 13, 2021, at Los Angeles, California.
   22
   23                                                  /s Polly Towill
   24                                                  Polly Towill
                                                       Email: ptowill@sheppardmullin.com
   25
   26
   27
   28
                                                      -2-                 Case No. 15-CV-02287-BAS-NLS
                                                                            TOWILL DECLARATION ISO
        SMRH:4835-6070-7313.1                  BofI’s OPPOSITION TO ERHART’S MOTION IN LIMINE NOS. 1-5
